Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on April 16, 2020, and Drawings filed on April 16, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 11, 20 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 2-4, 8-10, 12-14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 2, 12, the prior art do not disclose the aspect of determining, by the computing system, a specificity value for the respective probability value as a ratio of: (i) a total number of the sample probability values that are not greater than or equal to the respective evaluation probability threshold to (ii) a total number of the temporal windows in the sample set that do not actually contain occurrences of the cardiac arrhythmia; and determining, by the computing system, a point on the ROC that corresponds to the respective probability value, wherein the point on the ROC that corresponds to the respective probability value is based on the sensitivity value for the respective evaluation probability threshold and the specificity value for the respective evaluation probability threshold; and receiving the indication of user input to select the probability threshold for the patient comprises: receiving, by the computing system, an indication of user input to select a point on the ROC that corresponds to the probability threshold for the patient.

With regard to claim 3, 4, 13, 14, the prior arts do not disclose generating, by the computing system, a graph that maps the sample probability values against time; and generating, by the computing system, a threshold indicator; and receiving the indication of user input comprises receiving, by the computing system, an indication of user input to position the threshold indicator at a location in the graph corresponding to the probability threshold for the patient.

With regard to claim 8 and 18 the prior art do not disclose generating, by the computing system, respective graphical data based on the respective set of sample probability values; outputting, by the computing system, the user interface for display on the display device such that the user interface comprises the respective graphical data; receiving, by the computing system, via the user interface, an indication of user input to select a respective probability threshold for the patient; applying, by the computing system, the machine learning model to the patient data to determine a respective probability value that indicates a probability that the patient has experienced an occurrence of the respective cardiac arrhythmia; determining, by the computing system, that the respective probability value exceeds the respective probability threshold; and in response to determining that the respective probability value is greater than or equal to the respective probability threshold, generating, by the computing system, a notification indicating that the patient has likely experienced the occurrence of the respective cardiac arrhythmia.

With regard to claim 9 and 19 the prior art do not disclose presenting, by the computing system, data indicating the anticipated review burden versus the anticipated diagnostic yield for the probability threshold for the patient.

With regard to claim 10, the prior arts do not disclose wherein the patient is a first patient, the patient data is first patient data, the current probability value is a first current probability value, and the one or more medical devices are one or more first medical devices, and the method further comprises: receiving, by the computing system, second patient data for a second patient, wherein the second patient data is collected by one or more second medical devices; applying, by the computing system, the machine learning model to the second patient data to determine a second current probability value that indicates a probability that the second patient has experienced an occurrence of the cardiac arrhythmia; determining, by the computing system, that the second current probability value exceeds a default probability threshold, wherein the default probability threshold is set to maximize diagnostic yield; and in response to determining that the second current probability value is greater than or equal to the default probability threshold, generating, by the computing system, a second notification indicating that the second patient has likely experienced the occurrence of the cardiac arrhythmia.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 7, 11 15, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha, Pub. No.: 2019/0343415A1, Ghaffarzadegan et al., Pub. No.: 2019/0365342A1. 
With regard to claim 1:
Saha discloses A method comprising: generating, by a computing system that comprises processing circuitry and a storage medium, a set of sample probability values by applying a machine learning model to a sample set of patient data, wherein: the machine learning model is trained (wherein the baseline cardiac characteristic are trained with patient data, paragraph 69: “In various examples, the baseline cardiac characteristic detector 222 may determine the baseline cardiac characteristic during a training session with a training duration. The training period may be different for various signal metrics representing different cardiac characteristics. In an example, the training duration may be based on the amount of data collected or a user-specified priority of a signal metric used by the arrhythmia detector circuit 230 to detect the arrhythmia event. In another example, the training duration may be based on a quality measure of the determined baseline cardiac characteristic (e.g., variability of the measures during the training period). For example, if the training period is nominally set to 30 days but a large amount of variability in patient baseline characteristics is observed during that timeframe, the baseline cardiac characteristic detector 222 may adjust the training period such as by extending the training duration to gather more data to establish the baseline characteristics. Such a training period adjustment allows for more reliable baseline characterization before generating a patient-specific detection threshold.”)  using patient data for a plurality of patients (wherein plurality of patient data are used to determine population threshold paragraph 84 and  85: “FIGS. 4A-4B are graphs illustrating examples of patient-specific atrial fibrillation (AF) detection threshold associated with signal metrics representing different cardiac characteristics. The patient-specific AF threshold may be determined using the system 300, which may modify a population-based threshold using information of patient baseline cardiac characteristics, as discussed above. In particular, FIG. 4A illustrates a trend of ventricular rate scatter indices over time in a subject. The ventricular rate scatter index represents a quantitative measure of variability of ventricular rates or cardiac cycle lengths. A smaller scatter index value indicates more stable ventricular rates, and less likely an AF episode is present. As illustrated in FIG. 4A, the sinus rhythm detector 330 may detect a sinus rhythm (“NSR”) using a population-based threshold 410. The detection criterion circuit 224 may generate a patient-specific detection threshold 420, such as by modifying the population-based threshold 410 according to Equation (2) above. As the ventricular rate scatter indices are consistently below the population-based threshold 410, a negative adjustment δ may be used, such that the patient-specific detection threshold 420 is lower than the population-based threshold 410. The lower patient-specific AF detection threshold corresponds to a higher sensitivity to detect AF. The patient-specific detection threshold 420 may improve AF detection by reducing false negative detections (corresponding to events falling between the thresholds 410 and 420) that would have otherwise resulted had a population-based threshold 410 been used. FIG. 4B illustrates a trend of Wenckebach scores over time in a subject. The Wenckebach score represents a quantitative measure of rhythmic patterns or stable rhythms. A higher Wenckebach score indicates a higher likelihood of rhythmic patterns, such that an ongoing AF episode is less likely. The detection criterion circuit 224 may generate a patient-specific AF confirmation threshold 440 by modifying the population-based threshold 430 according to Equation (2) above. As illustrated in FIG. 4B, the Wenckebach scores during sinus rhythm varied and close to the population-based threshold 410. A negative adjustment δ may be used, such that the patient-specific AF confirmation threshold 440 is lower than the population-based threshold 430. The lower patient-specific AF confirmation threshold corresponds to a higher specificity to detect AF. The patient-specific detection threshold 440 may reduce false positive detections (corresponding to events falling between the thresholds 430 and 440) that would otherwise have resulted had a population-based threshold 430 been used.”);, the sample set comprises a one or more  temporal windows, and for each respective temporal window of  one or more temporal windows, the machine learning model is configured to determine a respective probability value in the set of sample probability values that indicates a probability that a cardiac arrhythmia occurred during the respective temporal window (wherein wenchback score is used to determine probability value of a cardiac arrhythmia, paragraph 68 and 69: “ Additionally or alternatively, the baseline cardiac characteristics may include a metric representing the occurrence of various beat patterns of the cycle lengths or heart rates. For example, the beat pattern may include a number or percentage of consecutive heart beats during a 2-minute window that are within +/−5 beats per minute. In an example, the baseline cardiac characteristics may include an atrio-ventricular conduction block metric indicating a presence or degree of conduction abnormality during a sinus rhythm, such as Wenckebach score representing the prevalence of Wenckebach block over a time period. Examples of the Wenckebach detector may be based on a repetitiveness indictor of various beat patterns of the cycle lengths or heart rates, such as discussed in Perschbacher et al. U.S. patent application Ser. No. 15/786,824 entitled “SYSTEMS AND METHODS FOR ARRHYTHMIA DETECTION,” the disclosure of which is incorporated by reference herein in its entirety. Additionally, the baseline cardiac characteristics may include a signal morphology metric representing regularity of ventricular depolarization signal morphology during sinus rhythm, or a signal quality metric such as a signal-to-noise (SNR). The signal quality or signal morphology indicator may differentiate the AF from noise.In various examples, the baseline cardiac characteristic detector 222 may determine the baseline cardiac characteristic during a training session with a training duration. The training period may be different for various signal metrics representing different cardiac characteristics. In an example, the training duration may be based on the amount of data collected or a user-specified priority of a signal metric used by the arrhythmia detector circuit 230 to detect the arrhythmia event. In another example, the training duration may be based on a quality measure of the determined baseline cardiac characteristic (e.g., variability of the measures during the training period). For example, if the training period is nominally set to 30 days but a large amount of variability in patient baseline characteristics is observed during that timeframe, the baseline cardiac characteristic detector 222 may adjust the training period such as by extending the training duration to gather more data to establish the baseline characteristics. Such a training period adjustment allows for more reliable baseline characterization before generating a patient-specific detection threshold.
[0070] The detection criterion adjuster 224 may determine a patient-specific arrhythmia detection criterion, or adjust an existing arrhythmia detection criterion, based at least on the patient baseline characteristics, such as generated by the baseline cardiac characteristic detector 222. In an example, the patient-specific arrhythmia detection criterion includes a patient-specific detection threshold (X.sub.TH) of a cardiac characteristic. The patient-specific threshold X.sub.TH may be computed using a function of the patient baseline cardiac characteristic. In an example, an association between various baseline cardiac characteristics and the corresponding detection threshold may be created and stored in a memory. The association may be implemented using a lookup table, an association map, or other data structures.”); generating, by the computing system, graphical data based on the sample probability values; outputting, by the computing system, a user interface for display on a display device, the user interface comprising the graphical data (see fig. 4, paragraph 84 and  85: “FIGS. 4A-4B are graphs illustrating examples of patient-specific atrial fibrillation (AF) detection threshold associated with signal metrics representing different cardiac characteristics. The patient-specific AF threshold may be determined using the system 300, which may modify a population-based threshold using information of patient baseline cardiac characteristics, as discussed above. In particular, FIG. 4A illustrates a trend of ventricular rate scatter indices over time in a subject. The ventricular rate scatter index represents a quantitative measure of variability of ventricular rates or cardiac cycle lengths. A smaller scatter index value indicates more stable ventricular rates, and less likely an AF episode is present. As illustrated in FIG. 4A, the sinus rhythm detector 330 may detect a sinus rhythm (“NSR”) using a population-based threshold 410. The detection criterion circuit 224 may generate a patient-specific detection threshold 420, such as by modifying the population-based threshold 410 according to Equation (2) above. As the ventricular rate scatter indices are consistently below the population-based threshold 410, a negative adjustment δ may be used, such that the patient-specific detection threshold 420 is lower than the population-based threshold 410. The lower patient-specific AF detection threshold corresponds to a higher sensitivity to detect AF. The patient-specific detection threshold 420 may improve AF detection by reducing false negative detections (corresponding to events falling between the thresholds 410 and 420) that would have otherwise resulted had a population-based threshold 410 been used. FIG. 4B illustrates a trend of Wenckebach scores over time in a subject. The Wenckebach score represents a quantitative measure of rhythmic patterns or stable rhythms. A higher Wenckebach score indicates a higher likelihood of rhythmic patterns, such that an ongoing AF episode is less likely. The detection criterion circuit 224 may generate a patient-specific AF confirmation threshold 440 by modifying the population-based threshold 430 according to Equation (2) above. As illustrated in FIG. 4B, the Wenckebach scores during sinus rhythm varied and close to the population-based threshold 410. A negative adjustment δ may be used, such that the patient-specific AF confirmation threshold 440 is lower than the population-based threshold 430. The lower patient-specific AF confirmation threshold corresponds to a higher specificity to detect AF. The patient-specific detection threshold 440 may reduce false positive detections (corresponding to events falling between the thresholds 430 and 440) that would otherwise have resulted had a population-based threshold 430 been used.”); receiving, by the computing system, via the user interface, an indication of user input to select a probability threshold for a patient (where user input parameter for the probability threshold, paragraph 78: “ The controller circuit 240 controls the operations of the sensor circuit 210, the detection criterion circuit 220, the arrhythmia detector circuit 230, the user interface unit 250, and the data and instruction flow between these components. The user interface unit 250 may include an input device and an output device. In an example, at least a portion of the user interface unit 250 may be implemented in the external system 130. The input device may receive a user's programming input, such as parameters for adjusting detection criterion and parameters for detecting cardiac arrhythmia. The input device may include a keyboard, on-screen keyboard, mouse, trackball, touchpad, touch-screen, or other pointing or navigating devices. The input device may enable a system user to program the parameters used for sensing the physiologic signals, detecting the arrhythmias, and generating alerts, among others.”); receiving, by the computing system, patient data for the patient, wherein the patient data is collected by one or more medical devices (see figure 5 for collecting medical patient data, paragraph 86 and 87: “FIG. 5 is a graph illustrating an example of detecting cardiac pause using a trend of R-wave amplitude such as measured from an ECG or an EGM sensed by the sensing circuit 210, and a patient-specific threshold. Cardiac pause refers to an absence of electrical activity in the heart for an extended period of time. This may be attributed to sinus arrest, a condition where the sinoatrial node of the heart transiently ceases to generate the electrical impulses that normally stimulate the myocardial tissues to contract and thus the heart to beat. Sinus pause may cause severe lightheadedness, dizziness, near syncope, or a syncopal or passing-out episode. The arrhythmia detection system 200 may be configured to detect cardiac pause by comparing the R-wave amplitude to an amplitude threshold. In an example, a patient-specific R-wave amplitude threshold may be established using the system 300, which may modify a population-based R-wave amplitude threshold using information about patient baseline R-wave amplitudes during sinus rhythm.”); applying, by the computing system, the machine learning model to the patient data to determine a current probability value that indicates a probability that the patient has experienced an occurrence of a cardiac arrhythmia (paragraph 93 and 94: “At 640, a target cardiac arrhythmia, such as atrial tachyarrhythmia, may be detected using a physiologic signal sensed from the patient and the patient-specific arrhythmia detection criterion, such as by using the arrhythmia detector circuit 230. A signal metric may be generated from the physiologic signal, and an atrial tachyarrhythmia episode may be detected using a comparison between the signal metric and a patient-specific atrial tachyarrhythmia detection threshold. The physiologic signal used for detecting cardiac arrhythmia may be of a different type (e.g., sensed using a different physiologic sensor) than the physiologic signal used for establishing the baseline cardiac characteristics. In some examples, the step 640 further includes confirming or rejecting the detected cardiac arrhythmia using the patient-specific confirmation threshold. The confirmation may be based on the same physiologic signal or the same signal metric as that used for detecting arrhythmia onset. Alternatively, a different type of physiologic signal or a different signal metric may be used to confirm the detection of the cardiac arrhythmia. The detected cardiac arrhythmia (optionally further confirmed arrhythmia) may be provided to one or more of the processes 652, 654, or 656. At 652, the cardiac arrhythmia may be output to a user or a process, such as via an output device of the user interface 250. In an example, the detected arrhythmic episode may be displayed on a display, including the sensed physiologic signal, patient baseline cardiac characteristics and patient-specific detection criterion, among others. Hard copies of the detection information may be generated. In various examples, alerts, alarms, emergency calls, or other forms of warnings may be generated to signal the system user about the detected arrhythmic episode.”);; determining, by the computing system, that the current probability value exceeds the probability threshold for the patient (paragraph 93 and 94: “At 640, a target cardiac arrhythmia, such as atrial tachyarrhythmia, may be detected using a physiologic signal sensed from the patient and the patient-specific arrhythmia detection criterion, such as by using the arrhythmia detector circuit 230. A signal metric may be generated from the physiologic signal, and an atrial tachyarrhythmia episode may be detected using a comparison between the signal metric and a patient-specific atrial tachyarrhythmia detection threshold. The physiologic signal used for detecting cardiac arrhythmia may be of a different type (e.g., sensed using a different physiologic sensor) than the physiologic signal used for establishing the baseline cardiac characteristics. In some examples, the step 640 further includes confirming or rejecting the detected cardiac arrhythmia using the patient-specific confirmation threshold. The confirmation may be based on the same physiologic signal or the same signal metric as that used for detecting arrhythmia onset. Alternatively, a different type of physiologic signal or a different signal metric may be used to confirm the detection of the cardiac arrhythmia.The detected cardiac arrhythmia (optionally further confirmed arrhythmia) may be provided to one or more of the processes 652, 654, or 656. At 652, the cardiac arrhythmia may be output to a user or a process, such as via an output device of the user interface 250. In an example, the detected arrhythmic episode may be displayed on a display, including the sensed physiologic signal, patient baseline cardiac characteristics and patient-specific detection criterion, among others. Hard copies of the detection information may be generated. In various examples, alerts, alarms, emergency calls, or other forms of warnings may be generated to signal the system user about the detected arrhythmic episode.”); and in response to determining that the current probability value is greater than or equal to the probability threshold for the patient, generating, by the computing system, a notification indicating that the patient has likely experienced the occurrence of the cardiac arrhythmia (paraph 79: “The output device may generate a human-perceptible presentation of the detected cardiac arrhythmia. The output device may include a display for displaying the sensed physiologic signal, intermediate measurements or computations such as patient baseline cardiac characteristics and patient-specific detection criterion, among others. The output unit may include a printer for printing hard copies of the detection information. The information may be presented in a table, a chart, a diagram, or any other types of textual, tabular, or graphical presentation formats. The presentation of the output information may include audio or other media format to alert the system user of the detected arrhythmic events. In an example, the output device may generate alerts, alarms, emergency calls, or other forms of warnings to signal the system user about the detected arrhythmic events.”).
Saha does not disclose the sample set comprises a plurality of temporal windows. However Ghaffarzadegan discloses the aspect wherein the sample set comprises a plurality of temporal windows (wherein the data are segmented in time series, paragraph 53: “The method 200 continues with a step of segmenting the phonocardiogram into a plurality of segments, each segment comprising a time series of acoustic values corresponding to only one cardiac cycle from the phonocardiogram (block 220). Particularly, with respect to the embodiments described in detail herein, the processor 32 of the portable electronic device 30 is configured to segment the phonocardiogram into a plurality of segment cardiac cycles 100. In at least one embodiment, each segmented cardiac cycle 100 comprises a time series of acoustic values corresponding to only one cardiac cycle from the phonocardiogram. In one embodiment, the processor 32 is configured to zero-pad the segmented cardiac cycles 100 to be a predetermined length (e.g., 2.5 seconds). In one embodiment, in a pre-processing step, the processor 32 is configured to resample the phonocardiogram to a predetermined sample rate (e.g., 1000 Hz). In one embodiment, in a pre-processing step, the processor 32 is configured to apply a bandpass filter to eliminate extraneous frequencies that are unrelated to heart sounds (e.g., a band pass filter between 25 Hz and 500 Hz).”), and for each respective temporal window of the plurality of temporal windows, the machine learning model is configured to determine a respective probability value in the set of sample probability values that indicates a probability that a cardiac arrhythmia occurred during the respective temporal window (wherein the system determines a probability that the respective segment contains an abnormal heart sound, fig. 7, paragraph 58: “With continued reference to FIG. 7, the method 200 continues with a step of, for each segment in the plurality of segments, determining a probability that the respective segment contains an abnormal heart sound based on the respective plurality of frequency sub-band segments using at least one neural network (block 240). Particularly, with respect to the embodiments described in detail herein, the processor 32 of the portable electronic device 30 is configured to determine a probability or probabilities that the segmented cardiac cycle(s) 100 contains an abnormal heart sound based on the frequency sub-band segments decomposed from the respective the segmented cardiac cycle 100 using at least one neural network. In the particular embodiments described herein, the processor 32 is configured to use the phonocardiogram classification model 42, which includes the first convolutional layer 120, the first maxpooling layer 130, the second convolutional layer 140, the second maxpooling layer 150, the flattening layer 160, and the multilayer perceptron (MLP) network having the hidden fully connected layer 170 and the output layer 180. However, it will be appreciated that in alternative embodiments, other types of machine learning models may be used to process the frequency sub-band segments to detect an abnormal heart sound in the segmented cardiac cycle(s) 100.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Ghaffarzadegan to Saha so multiple samples from temporal windows are used to train the machine learning model in order to get a more accurate determination of the risk probability and their respective threshold in order to warn users about an elevated risk to allow treatments and prevent cardiac event. 

With regard to claim 5 and 15:
Saha and Ghaffarzadegan disclose The method of claim 1, wherein receiving the patient data for the patient comprises receiving, by the computing system, cardiac electrical waveform data (Saha fig. 5 for the electrical waveform, paragraph 86 and 87: “FIG. 5 is a graph illustrating an example of detecting cardiac pause using a trend of R-wave amplitude such as measured from an ECG or an EGM sensed by the sensing circuit 210, and a patient-specific threshold. Cardiac pause refers to an absence of electrical activity in the heart for an extended period of time. This may be attributed to sinus arrest, a condition where the sinoatrial node of the heart transiently ceases to generate the electrical impulses that normally stimulate the myocardial tissues to contract and thus the heart to beat. Sinus pause may cause severe lightheadedness, dizziness, near syncope, or a syncopal or passing-out episode. The arrhythmia detection system 200 may be configured to detect cardiac pause by comparing the R-wave amplitude to an amplitude threshold. In an example, a patient-specific R-wave amplitude threshold may be established using the system 300, which may modify a population-based R-wave amplitude threshold using information about patient baseline R-wave amplitudes during sinus rhythm. In an example, the baseline cardiac characteristic detector 222 may determine a signal metric, such as a change of R-wave amplitude over time (AR). By way of example and not limitation, the temporal change of R-wave amplitude may be computed as a difference or a ratio between a central tendency of a plurality of R-waves within a first time window (e.g., three consecutive R waves) and a central tendency of a plurality of R-waves within a second time window prior to the first time window (e.g., three consecutive R waves immediately preceding the first three consecutive R waves in time). As illustrated in FIG. 5, a cardiac pause may lead to a decrease in the central tendency of R wave amplitude, and a termination of pause may lead to an increase in the central tendency of R wave amplitude. The detection criterion adjuster 224 may determine a patient-specific onset threshold (ΔR.sub.TH_ON) for detecting onset of the cardiac pause, and optionally a patient-specific termination threshold (ΔR.sub.TH_OFF) for detecting termination of the cardiac pause. Both the onset threshold (ΔR.sub.TH_ON) and the termination threshold (ΔR.sub.TH_OFF) may be determined by modifying the population-based threshold according to Equation (2) above. For example, if the patient has a larger baseline R wave amplitude, then a smaller adjustment δ may be applied such that the patient-specific threshold does not substantially differ from the population-based threshold. Conversely, if the patient has a smaller baseline R wave amplitude, then a negative adjustment δ may be applied such that the patient-specific threshold can be substantially smaller than the population-based threshold. This may improve the sensitivity of detecting cardiac pause for patients with lower than normal R wave amplitude.” See also Ghaffarzadegan fig. 6) for the patient (paragraph 61: “he sensor circuit 210 may include a sense amplifier circuit to sense a physiologic signal from a patient via one or more implantable, wearable, or otherwise ambulatory sensors or electrodes associated with the patient. The sensed physiologic signal may contain information about pulsatile cardiac activity, such as heart rate or pulse rate. Examples of the physiologic signals may include surface electrocardiography (ECG) such as sensed from electrodes on the body surface, subcutaneous ECG such as sensed from electrodes placed under the skin, intracardiac electrogram (EGM) sensed from the one or more electrodes on the lead system 108, thoracic or cardiac impedance signal, arterial pressure signal, pulmonary artery pressure signal, left atrial pressure signal, RV pressure signal, LV coronary pressure signal, coronary blood temperature signal, blood oxygen saturation signal, heart sound signal such as sensed by an ambulatory accelerometer or acoustic sensors, physiologic response to activity, apnea hypopnea index, one or more respiration signals such as a respiration rate signal or a tidal volume signal, brain natriuretic peptide (BNP), blood panel, sodium and potassium levels, glucose level and other biomarkers and bio-chemical markers, among others. The sensor circuit 210 may include one or more other sub-circuits to digitize, filter, or perform other signal conditioning operations on the received physiologic signal.”).

With regard to claim 6 and 16:
Saha and Ghaffarzadegan disclose the method of claim 1, further comprising receiving, by the computing system, an indication of user input to update the probability threshold for the patient (Saha where user input parameter for the probability threshold, paragraph 78: “ The controller circuit 240 controls the operations of the sensor circuit 210, the detection criterion circuit 220, the arrhythmia detector circuit 230, the user interface unit 250, and the data and instruction flow between these components. The user interface unit 250 may include an input device and an output device. In an example, at least a portion of the user interface unit 250 may be implemented in the external system 130. The input device may receive a user's programming input, such as parameters for adjusting detection criterion and parameters for detecting cardiac arrhythmia. The input device may include a keyboard, on-screen keyboard, mouse, trackball, touchpad, touch-screen, or other pointing or navigating devices. The input device may enable a system user to program the parameters used for sensing the physiologic signals, detecting the arrhythmias, and generating alerts, among others.”).

With regard to claims 7 and 17:
Saha and Ghaffarzadegan disclose The method of claim 1, wherein the medical device comprises a wearable medical device or an implantable medical device (IMD) (Saha paragraph 47 wherein implantable device are attached to the user’s body: “The ambulatory system 105 may include an ambulatory medical device (AMD) 110. In an example, the AMD 110 may be an implantable device subcutaneously implanted in a chest, abdomen, or other parts of the patient 102. Examples of the implantable device may include, but are not limited to, pacemakers, pacemaker/defibrillators, cardiac resynchronization therapy (CRT) devices, cardiac remodeling control therapy (RCT) devices, neuromodulators, drug delivery devices, biological therapy devices, diagnostic devices such as cardiac monitors or loop recorders, or patient monitors, among others. The AMD 110 alternatively or additionally may include a subcutaneous medical device such as a subcutaneous monitor or diagnostic device, external monitoring or therapeutic medical devices such as automatic external defibrillators (AEDs) or Holter monitors, or wearable medical devices such as patch-based devices, smart watches, or smart accessories.”).

Claim 11 is rejected for the same reason as claim 1. 

Claim 20 is rejected for the same reason as claim 1. 



Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson et al, Pub. No.: 2021/0137384: Disclosed herein are systems and methods for determining one or more cardiac arrhythmia targets for ablation. The method may include receiving one or more mappings, identifying an abnormality in the one or more mappings, combining the one or more mappings, and defining the one or more cardiac arrhythmia targets based on an overlap of the identified abnormality in the combined one or more mappings.

Yang, Pub. No.: 2019/0090774A1: Disclosed are methods and systems for localizing where in a heart an arrhythmia originates. Electrical data may be recorded using an electrocardiography device, the electrical data corresponding to electrical activity in the heart of a subject. The electrical data (or portions or representations thereof) may be fed to one or more convolutional neural networks. The one or more neural networks may provide an identification of a segment of the heart at which an arrhythmia originates, and whether the arrhythmia has an epicardial or endocardial focus. Arrhythmias may localized and classified non-invasively using only data acquired using, for example, a 12-lead ECG.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179